.'i   • • ·-:..
        A0.245B (Rev. 02/08/2019) Judg1nent in a Criminal Petty Case (Modified)                                                                                    Page 1 of I



                                                             UNITED STATES DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA

                                                    United States of America                            JUDGMENT IN A CRIMINAL CASE
                                                                                                        (For Offenses Con11uitted On or After Noven1ber l, 1987)
                                                               v.

                                                      Ana AlavezcRosales                                Case Number: 3:19-mj-21332

                                                                                                       Sandra Resnick
                                                                                                       Defendant's Attorney


         REGISTRATION NO. 84077298
         THE DEFENDANT:
          l:8l pleaded guilty to count( s) 1 of Complaint
                                                                  ~-----'--------------------------
           0 was found guilty to count(s)
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty Of such count(s), which involve the following offense(s):

         Title & Section                                     Nature of Offense                                                              Count Number(s)
         8:1325                                              ILLEGAL ENTRY (Misdemeanor)                                                    1

           D The defendant has been found not guilty on count(s)
                                                                                               ~------------------

           0 Count(s)                                                                                     dismissed on the motion of the United States.
                                                ------------------
                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                                         ¥TIME SERVED                             D                                             days

           l:8l Assessment: $10 WAIVED l:8l Fine: WAIVED
           l:8l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative,                             charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                       ,,,____....,..,,                                                               Tuesday, March 19, 2019
                                                                                                      Date of Imposition of Sentence
                                                                    r-~~-~~~~~
                                          /
                  .               .             7

                       /                      DUSM
                                                                               MAR 1 9 2019
                                                                      CLE~!<, I.!.~. Dl'.>TRICT COURT
                                                                    SOUTHt:ll' tlii>THICT OF CALIFORNIA

          Clerk's Office Copy                                       BY          _______________ __,
                                                                                           DEPUTY
                                                                                                                                                       3:19-mj-21332
